MILLS, Judge.
Hampton, whose conviction was affirmed by this court in Hampton v. State, 485 So.2d 427 (Fla. 1st DCA 1986), files a petition for habeas corpus alleging ineffective assistance of appellate counsel.
A person convicted of a crime, whose conviction has been affirmed on appeal and who seeks relief from the conviction or sentence on the ground of ineffectiveness of counsel on appeal must show, first, that there were specific errors of such magnitude that it can be said that they deviated from the norm or fell outside the range of professionally acceptable performance; and second, that the failure or deficiency caused prejudicial impact on the appellant by compromising the appellate process to such a degree as to undermine confidence in the fairness and correctness of the outcome under the governing standards of decision. Johnson v. Wainwright, 463 So.2d 207, 209 (Fla.1985). Because the allegations of the petition herein do not meet this standard, the petition must be denied.
ERVIN and WIGGINTON, JJ., concur.